department of the treasury internal_revenue_service washington d c t a x e x e m pt a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number employer identification no number release date date date legend x y z a b c x y dear ----------------- we have considered your ruling_request dated date on your status as a tax- exempt social_club and the proper tax treatment of certain set_aside gain from the sale of exempt_function property facts taxpayer x is the alumni club of the y fraternity an undergraduate fraternity located on the campus of z university in a x has filed form_990 returns claiming exemption under sec_501 and has a ruling recognizing such exemption x is not currently included in the group exemption of national b the mission of x is to furnish facilities for bringing together its members for educational_purposes through the medium of discussion of all general educational and scientific subjects and the reading of papers magazines periodical and books of scientific and literary character x’s mission also includes the establishment and maintenance of a fund to be used for the erection equipment and maintenance of a permanent home in the a area for the exclusive use of x’s members and the y fraternity x has the following four activities x provides guidance and leadership to the y fraternity and its members to aid them in their educational pursuits and development x supports these activities by defraying the costs to the undergraduates for these activities x supports the members of the y fraternity in their participation in the annual founders’ day dinner x sponsors a scholarship program for the undergraduate members of the y fraternity x supports the charitable fund raising efforts of the y fraternity x owned the residential and educational facility located on the campus of z university on land owned by and leased from the university the facility was leased by x to undergraduate members of the y fraternity x collected rent from the members that resided in the facility and paid the expenses of maintaining the facility the facility provided sleeping quarters dining and study and meeting areas a library and computer facilities to the undergraduate members under a change in operating philosophy z university forced all organizations that owned facilities of this nature to sell the facilities to the university under provisions of their land leases x was forced to sell its facility to z university in c realizing approximately dollar_figure x gain on the sale the property sold was used directly in the performance of x’s exempt_function and x intended to reinvest the full proceeds in another fraternity house so as not to recognize gain under sec_512 however various factors have made such reinvestment impossible instead x intends to lease back the property from the university and thereby continue its exempt_activities x now intends to set_aside the dollar_figure x as provided for in sec_512 the projected set asides are as follows educational and housing scholarships to x’s members educational loans to x’s members dollar_figure x x x x x x x -- ------- dollar_figure x and chapter housing organizations and to b national educational and housing loans to other alumni clubs rent subsidy on educational segments of x’s facility leadership and citizenship schools and services sponsorship of national fraternity events donations to the b sec_501 foundation the amounts set_aside will be so designated by x’s board segregated on x’s financial statement placed in a separate_account and tracked these funds including both the original set_aside amount and the earnings thereon will not be commingled with other funds of x x projects that leaving aside the proposed set asides described above its revenues will be as follows dollar_figure x rental income from y members founders’ day dinner interest_income from educational loans to y members interest_income from educational and housing total member gross_receipts total gross_receipts rulings requested whether x will have excess income from nonmembers so as to lose its tax loans to other alumni clubs chapter housing organizations of national b and to national b x x dollar_figure x dollar_figure x exempt status under sec_501 in the projected year whether x’s set_aside of all or part of the approximately dollar_figure x for the specific purposes outlined above is a qualified set_aside as defined ection a b law issue sec_501 provides exemption from federal_income_tax for clubs organized for pleasure recreation and other similar purposes substantially_all of the activities of which are for such purposes and no part of the net earning of which inures to the benefit of any private shareholder sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of organization described in sec_501 sec_512 defines the unrelated_business_taxable_income of a social_club as being the gross_income excluding exempt_function_income less the allowable deductions which are directly connection with the production of gross_income it is the position of the service that in the case of a social_club the term gross_income from members includes the interest_income derived from members analysis issue x is the alumni club of a local university fraternity that is affiliated with the b national fraternity x is not included in the sec_501 group ruling of b the first issue is whether x qualifies for tax exemption under sec_501 assuming it has revenues as detailed below it is apparent that leaving aside charitable set-asides approximately percent of x’s projected gross_income describe in the facts above will be derived from member sources public law provides that tax exempt social clubs may receive up to percent of their gross_receipts including investment_income from non-member sources since x is projected to receive over percent of gross_receipts from member sources income from non-member sources must necessarily be below the percent limit x will therefore qualify for sec_501 exemption in a year when revenues are as projected above obviously if member income falls below percent in any year x would not be exempt under sec_501 in that year the second issue involves whether all or part of the approximately dollar_figure x proposed to be set_aside qualifies under sec_512 and sec_170 law issue sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of certain organizations exempt from federal_income_tax under sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_512 of the code provides that in the case of an organization described in paragraph or of sec_501 of the code the term unrelated_business_taxable_income means the gross_income excluding an exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modifications provided in paragraphs and of sec_512 of the code sec_512 of the code provides that the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to paragraph which is set_aside for a purpose specified in sec_170 of the code if during the taxable_year an amount which is attributable to income so set_aside is used for a purpose other than those described in sec_170 of the code such amount shall be included in unrelated_business_taxable_income for the taxable_year sec_170 of the code describes among others certain charitable and educational_purposes senate report 1969_3_cb_433 states that in reference to sec_512 of the code the committee intends in the case of national organizations of college fraternities and sororities that the amount set_aside for scholarships student loans loans on local chapter housing leadership and citizenship schools and services and similar activities be classified as amounts used for educational or charitable purposes under this provision this exception would also extend to any other educational or charitable activities of these or other exempt_organizations analysis issue as discussed above sec_512 of the code defines exempt_function_income as all income other than amounts equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization set_aside for purposes specified in sec_170 of the code moreover the legislative_history behind sec_512 of the code indicates that amounts set_aside for activities which are educational or charitable in nature should be covered by the exclusion provided in sec_512 of the code for the computation of unrelated_business_taxable_income it is apparent that congress intended that loans by national fraternities to subsidize education and housing for members of local fraternities should qualify for the sec_512 set_aside it follows that amounts that x a local unit of a national fraternity sets aside for educational and housing scholarships for members of x also qualify for the sec_512 set_aside the same rationale applies to amounts set-aside for loans to members of x such amounts qualify for the sec_512 set_aside congress intended a national fraternity to qualify for the sec_512 set_aside with respect to educational and housing loans to local fraternities we think that loans by x a local unit of a national fraternity to other units of the national fraternity and to the national fraternity itself for educational and housing purposes also qualify for the sec_512 set_aside x plans to set_aside funds to provide rent subsidies to its members living in the fraternity house congress intended that national fraternity loans to local fraternities for housing would qualify for the set_aside such loans would have the effect of lowering the rents paid_by fraternity members to the local fraternity here x does not own the local fraternity house so housing loans are not practicable however subsidies of student member rents achieve the same result and accordingly we think that the amounts set_aside for this purpose qualify under sec_512 x seeks to set_aside amounts to support leadership and citizenship schools and services our analysis of the descriptions of these schools and services indicates that those described primarily promote the education and training of the student participants these activities qualify as educational under sec_170 and thus can be part of the sec_512 set asides the proposed amounts to be set-aside for amounts designated for sponsorship of national fraternity events refers to the same educational programs and services described in the preceding paragraph and thus qualify for the sec_512 set_aside these amounts are not for support of general local or national fraternity meetings events or administration which would not qualify for the sec_512b set_aside amounts set_aside for donations to sec_501 organizations qualify for the sec_512 set_aside accordingly the projected set_aside for donatio ns to the b c foundation qualifies under sec_512 rulings assuming x has the projected revenues set forth above in any such year it will be tax exempt under sec_501 of the code the amounts projected to be set_aside as described above qualify for set_aside treatment under sec_512 of the code this ruling is limited to the two rulings set forth above among other issues it does not cover the issue whether x’s gain on the sale of the facility to z university qualifies for nonrecognition of gain under sec_512 this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki manager exempt_organizations technical group enclosure notice
